—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award, the appeal is (1) from an order of the Supreme Court, Rockland *386County (Bergerman, J.), dated January 9, 1997, which, upon the appellants’ default, granted the petitioner’s motion to renew his prior motion to confirm the arbitration award, dated April 18, 1996, and (2) from a judgment of the same court, also dated January 9, 1997, which, upon renewal of the petitioner’s motion to confirm the arbitration award, confirmed the award.
Ordered that the appeals from the order and the judgment are dismissed; and it is further,
Ordered that the petitioner is awarded one bill of costs.
The appeals must be dismissed as no appeal lies from a paper entered upon the default of the aggrieved party (see, CPLR 5511; Katz v Katz, 68 AD2d 536).
Thompson, J. P., Pizzuto, Joy and Altman, JJ., concur.